DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on February 15, 2021 is acknowledged.
Claims 8 through 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019 is considered by the examiner.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number “140” appears in both Figure 7 and Figure 9, however, it is not mentioned at all in the specification as originally filed.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in Figure 1, as shown in the annotated figure below, reference numbers “50” and “52” are shown in the figure two times each, wherein different arrows or lines are used. It is not clear if these numbers are simply duplicates or if they are meant to refer to different features. It is not clear why one instance of each of the reference numbers has a line with an arrow head pointing to . 


    PNG
    media_image1.png
    743
    476
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the entire claim is indefinite as it is unclear what the structure of the claimed label assembly is. The preamble of the claim recites “A label assembly…”, however lines 4 and 5 recites that “the first edge abuts the second edge of the base film along at least a portion of a length of the base film to form a generally tubular shaped assembly”. It is not clear if the claimed label assembly is a tubular or cylindrical label assembly in that it is required to be in a cylindrical shape, or if the claimed label assembly is to be capable of being formed into a cylindrical shape. 
In looking to the specification, paragraphs [0008, 0031-0034] of the pre-grant publication and Figures 6-9 illustrate the embodiment of the claimed invention of the instant application. Figures 6 and 9 show the label assembly having a cylindrical shape, however, Figures 7 and 8 show the flat orientation of the label assembly prior to being formed into a cylindrical shape. 
It is not clear from independent claim 1 whether the label is required to be in a cylindrical/tubular shape or if the label assembly is required to be capable of forming a cylindrical/tubular shape. 
Regarding claim 1, lines 6-8 of independent claim 1 are indefinite for the reasons expressed in the previous rejection. Furthermore, the claims indefinite as it is unclear what the structure of the label is with respect to the placement of the seaming ribbon. Lines 6-8 recite “a seaming ribbon having a width is adhered to the inner surface of the base film adjacent to the first edge and the second edge along at least a portion of the length of the base film such that the label assembly is slid or wrapped around a cylindrical shaped object”. It is not clear from the language of the claim if the seaming ribbon is applied to the base film in areas that are adjacent to both the first edge and the second edge, or just to the area adjacent to the first edge. Furthermore, it is not clear if the cylindrical shaped object is a required structural feature of the claimed label assembly or if that is part of the intended use of the claimed label assembly. 
Regarding claim 6, 
Furthermore, lines 4 and 5 of claim 1 state that the first edge abuts the second edge of the base film, therefore, the edges would not overlap or have a discontinuity in surface coverage. It is not entirely clear how claim 6 further limits the intended use or potential structure of claim 1. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that the base film is a shrink film (see Title, paragraphs [0008, 0031-0034]). The title of the application is “Method and Article Related to Manufacturing and Shrink Sleeve Labels with Butt Seam Closure”, however, claim 1 does not recite or require that the base film is a shrink film. In looking to the specification, the claimed embodiment is described in paragraphs [0031-0034], wherein it is disclosed that the base film is a shrink film used to form a shrink sleeve with a sleeve to form a tubular shape ([0031-0034]). In fact, the claimed invention is only discussed with respect to a shrink film being used for the base film, therefore, it is an essential element of the claimed invention and should be recited by independent claim 1. Dependent claim 5 is the first mention of the film being “configured to be shrunk”, but again, the claim limitation simply recites the intended use. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Key (US 2014/0353196).
Regarding claims 1 and 7, Key teaches a shrink label, methods of making and methods of applying the shrink label to a container, wherein the shrink label is comprised of a base label (100, 300; base film) having a leading edge (102, 302; first edge) and a trailing edge (104, 304; opposite second edge), and the front surface (108, 306; inner surface) of the label has indicia (106, 308) thereon and the back surface (206, 402; inner surface) comprises two strips of adhesive having a width (202, 204, 404, 406; seaming ribbon) adjacent to the leading edge (102, 302; first edge) and the trailing edge (104, 304; opposite second edge) such that the label is slid or wrapped around a cylindrical shaped object (Figure 1-4, 6; [0007-0010, 0069-0076, 0080]). As shown by Figure 6 reproduced below, the length of the base label is substantially the same as the container, which allows the leading edge (102, 302; first edge) and the 

    PNG
    media_image2.png
    586
    369
    media_image2.png
    Greyscale

Regarding claim 5, the limitation “wherein the label is configured to be shrunk against a surface of the cylindrical shaped object such that the outer surface of the label assembly along the seaming ribbon is generally contiguous having a generally contiguous diameter about the perimeter of the label assembly such that no edge cliff portion exists along the seaming rib” claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim. 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly 
Furthermore, the shrink label taught by Key is capable of performing in the manner claimed. See the above rejection for further explanation. 	
Regarding claim 6, Key teaches all the limitations of claim 1 above, and further teaches, as shown in Figure 6 of the reference reproduced above, that the leading edge (102, 302; first edge) and the trailing edge (104, 304; opposite second edge) of the shrink label do not overlap, nor is there a discontinuous surface having an elongated axial ridge about the outer surface of the label. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Key (US 2014/0353196) in view of Moeller et al. (US 2008/0251194.
Regarding claims 2 and 3, Key teaches all the limitations of claim 1 above, however, the reference does not expressly teach the thickness of the adhesive layer is about 0.5mil as recited by claim 2 or the width of the adhesive layer being between 3/16 inch (187.5 mil) to about 3/8 inch (378 mil) as recited by claim 3.
 Moeller et al. teaches a sleeve-shaped label used for wrap around labels for containers such as bottles, wherein the label film can be a shrinkable film comprising printing thereon, and an adhesive can be applied to the edges of the label film to create a bond seam ([0002, 0009-0016, 0029, 0035-0038]). Moeller et al. teaches that the width of the adhesive stripe is preferably between 2mm to 10mm (converts to 78 mil to 393 mil) and at a thickness of 1m to 300m (converts to 0.0393 mil to 11.81mil) , wherein the ranges for thickness and width were viewed as sufficient for a secure bond ([0015, 0038]). 
The ranges taught by Moeller et al. for the adhesive width and thickness overlaps the claimed ranges recited in claims 2 and 3 of the instant application. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I)
Both Key and Moeller et al. are directed to shrinkable sleeve shaped labels, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two strips of adhesive having .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Key (US 2014/0353196) in view of Opuszko et al. (US 2007/0098933).
Regarding claim 4, Key teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the thickness of the base label (100, 300; base film) is about 3 mils. 
Opuszko et al. teaches a shrink sleeve label comprising a skin layer and a base layer, wherein the base layer is an outer layer of the shrink sleeve label and has a thickness of at least about and/or at most about 0.05, 0.1, 0.15, 0.2, 0.25, 0.5, 1, 2, 3, 4, 5, 8 and 15 mils ([0008-0011, 0033-0066]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I)
 As both Key and Opuszko et al. are directed to shrink sleeve labels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the base label (100, 300; base film) taught by Key to be with the range of thicknesses taught by Opuszko et al. and the range of “about 3mils” as required by the instant application.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tuszkiewicz (US 6,047,488).
Regarding claim 1, Tuszkiewicz teaches a label comprised of a single layer for attachment to a cylindrical container, wherein the label (12; base film) is comprised of an upper edge (14), a lower edge (16), a first end edge (18; first edge), a second end edge (20; opposite second edge), an inner face (22; inner surface), an outer face (24; outer surface) and an two adhesive stripes (28, 30; seaming ribbon)  having a width applied to both the first end edge (18; first edge) and the second end edge (20; opposite second edge) (Figure 1, 2; col. 4 Ln. 35-col. 7 Ln. 15). 
The limitation “the first edge abuts the second edge of the base film along at least a portion of a length of the base film to form a generally tubular shaped assembly” is indefinite for the reasons stated above. It is not clear whether the limitation is directed to the intended use of the claimed label assembly or is a structural feature of the claimed invention as it is not clear from independent claim 1 whether the label is required to be in a cylindrical/tubular shape or if the label assembly is required to be capable of forming a cylindrical/tubular shape.
While Tuszkiewicz does not expressly teach this feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the label taught by Tuszkiewicz is capable of performing in the manner claimed. Tuszkiewicz teaches that the adhesive stripe 28 is used to attach the label to the container, while the adhesive stripe 30 is used to attach the label to itself once the label is wrapped around the container. As the same adhesive is used for both adhesive stripes 28 and 30, it would have been obvious to one of ordinary skill in the art when the 
Regarding claim 6, Tuszkiewicz teaches all the limitations of claim 1 above. As stated in the 112, second paragraph rejections above, it is not entirely clear what structure claim 6 is claiming with respect to the instant application. 
While Tuszkiewicz does not expressly teach that that the first end edge (18; first edge) and the second end edge (20; opposite second edge) do not overlap and a discontinuous surface is reduced, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the label taught by Tuszkiewicz is capable of performing in the manner claimed. Tuszkiewicz teaches that the adhesive stripe 28 is used to attach the label to the container, while the adhesive stripe 30 is used to attach the label to itself once the label is wrapped around the container. As the same adhesive is used for both adhesive stripes 28 and 30, it would have been obvious to one of ordinary skill in the art when the label is used to wrap around a container having a diameter of the same size as the label, that the adhesive stripe 30 would be capable of being used to adhere the opposite edge of the label to the container such that the first end edge (18; first edge) and the second end edge (20; opposite second edge) abut one another on the container to which they are applied. 
Regarding claim 7, Tuszkiewicz teaches all the limitations of claim 1 above, and further teaches that the label (12; base film) is printed on one or both of the inner face (22; inner surface) and the outer face (24; outer surface) (col. 6 Ln. 15-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785